As filed with the Securities and Exchange Commission on December 30, 2010 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 96 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 95 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for A Class, C Class, Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class shares of the American Beacon Large Cap Value Fund and A Class, C Class, Institutional Class, Y Class and Investor Classshares of the American Beacon Emerging Markets Fund Prospectus for AMR Class shares of the American Beacon Large Cap Value Fund and American Beacon Emerging Markets Fund Statement of Additional Information for A Class, C Class, Institutional Class, Y Class, Investor Class, Advisor Class, Retirement Class and AMR Class shares of the American Beacon Large Cap Value Fund and A Class, C Class, Institutional Class, Y Class, Investor Class and AMR Class shares of the American Beacon Emerging Markets Fund Part C Signature Page Exhibits PROSPECTUS , 2011 American Beacon Large Cap Value Fund A CLASS [ALVAX] C CLASS [ALVCX] INSTITUTIONAL CLASS [AADEX] Y CLASS [ABLYX] INVESTOR CLASS [AAGPX] ADVISOR CLASS [AVASX] RETIREMENT CLASS [ALCRX] American Beacon Emerging Markets Fund A CLASS [AEMAX] C CLASS [AEMCX] INSTITUTIONAL CLASS [AEMFX] Y CLASS [ACEYX] INVESTOR CLASS [AAEPX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund's prospectus is accurate or complete, nor does it judge the investment merits of the Fund. To state otherwise is a criminal offense. Table of Contents Fund Summaries American BeaconLarge Cap Value Fund x American Beacon Emerging Markets Fund x Additional Information Aboutthe Funds Additional Information About Investment Policies and Strategies x Additional Information About Investments x Additional Information About Risks x Additional Information About Performance Benchmarks x Fund Management The Manager x TheSub-Advisors x Valuation of Shares x About Your Investment Choosing Your Share Class x A Class Charges and Waivers x C Class Charges and Waivers x Purchase and Redemption of Shares x General Policies x Frequent Trading and Market Timing x Distributions and Taxes x Additional Information Distribution and Service Plans x Portfolio Holdings x Delivery ofDocuments x FinancialHighlights x Back Cover Prospectus i American Beacon Large Cap Value FundSM Investment Objective The Fund's investment objective is long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds.More information about these and other discounts is available from your financial professional and in “Choosing Your Share Class” on page of the prospectus and in “Additional Purchase and Sale Information for A Class Shares” on page [ ] of the statement of additional information. Shareholder Fees (fees paid directly A C Institutional Y Investor Advisor Retirement from your investment) Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None None None Maximum deferred sales charge load1 (as a % of the lower of original offering price or redemption proceeds) None 1.00% None None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) A C Institutional Y Investor Advisor Retirement Management fees 0.24% 0.24% 0.24% 0.24% 0.24% 0.24% 0.24% Distribution and/or service (12b-1) fees 0.25% 1.00% 0.00% 0.00% 0.00% 0.25% 0.50% Other expenses 0.62% 0.62% 0.37% 0.44% 0.69% 0.63% 0.63% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% 0.01% 0.01% 0.01% 0.01% Total annual fund operating expenses2 1.12% 1.87% 0.62% 0.69% 0.94% 1.13% 1.38% 1 The CDSC is eliminated 12 months after purchase. 2 The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund's Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years A C Institutional Summary
